Citation Nr: 0829872	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-03 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from September 1955 
until his retirement in September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In January 2007 the Board denied the veteran's appeal for a 
rating in excess of 40 percent for his service-connected back 
disability, and then remanded the issue of TDIU for 
adjudication.

In a Supplemental Statement of the Case dated in November 
2007 the RO reported that the veteran had not completed the 
appropriate form for adjudication of the issue of TDIU.  
Later that same month the veteran submitted an application 
for TDIU (VA Form 21-8940).  He further advised that he has 
been in receipt of Social Security (SSA) disability benefits 
since 1975, and submitted a copy of the SSA award letter.  
Unfortunately, the veteran's SSA records have not been 
associated with the claims file.  As the veteran's claim is 
one for TDIU, these records must be requested and associated 
with the claims file.  38 C.F.R. § 3.159(c)(2).  The Board 
also finds that a C&P examination with regard to the 
veteran's employability is warranted.  38 C.F.R. § 
3.159(c)(4).  Since the case is being remanded, VA treatment 
records compiled since April 25, 2005, should also be 
obtained and associated with the claims file.  38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Orlando VAMC dating from April 25, 2005.  
Also attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly.

2.  Contact the Social Security 
Administration (SSA) and request a copy of 
the decisional documents and medical 
records upon which the veteran's Social 
Security disability benefits are based.  
The originating agency should take steps to 
ensure that these records are associated 
with the claims file before the veteran's 
claim for TDIU is adjudicated.

3.  Schedule the veteran for the 
appropriate VA examination with regard to 
his claim for TDIU based on a service-
connected back disability.  The claims file 
must be made available to, and reviewed by, 
the examiner.  All indicated tests should 
be performed, and all findings reported in 
detail.  The examiner is specifically 
requested to opine as follows:

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
as a result of his service-connected back 
disability, which is referred to as status 
post diskectomy, lumbar spine L4-5 and L5-
S1 with severe degenerative changes and 
myositis lumbar paravertebral muscle, and 
which is rated as 40 percent disabling.  
[While the veteran reports that he is 
unemployable due to his back, it is noted 
that he is also service-connected for 
hearing loss, rated as 20 percent 
disabling; tinnitus, rated at 10 percent 
disabling; and hepatitis, rated as 
noncompensably disabling].

In doing so, the examiner also should 
consider the veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected back disability.  The 
veteran's age and any nonservice-connected 
disabilities may not be considered.  The 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed.  

4.  Adjudicate the veteran's claim for 
TDIU, to include consideration of 38 C.F.R. 
§ 4.16(b) (extraschedular consideration).  
If the claim is denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time to respond 
before the case is returned to the Board 
for further review.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




